The appellant was informed against for driving an automobile while in an intoxicated condition. The evidence as disclosed by the record did not make out a strong case against the appellant but there was some testimony which if believed by the jury, was sufficient to sustain the verdict. The trial court overruled motion for new trial and imposed a fine and also a revocation of the appellant's driver's license for a period of twelve months. As the appellant, a man of 61 years, runs a farm out in the country as well as a small business in the city (which farm he has to visit daily in his automobile), and as it does not appear that he has ever been charged before with an offense of this nature, the judgment, in so far as it revokes appellant's driver's license for twelve months, may be rather harsh in this case, but the court was compelled to so order by the language of the second paragraph of Section 322.25 when construed in connection with Section 322.26, Fla. Statutes 1941, F.S.A. In this general connection, see Dept. of Public Safety v. Koonce,147 Fla. 616, 3 So.2d 331.
Affirmed.
CHAPMAN, C. J., TERRELL, BUFORD and THOMAS, JJ., concur.
ADAMS and SEBRING, JJ., agree to conclusion.